DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art (Ushida et al. US 2017/0336632 A1) teaches a mirror holding structures, however Ushida does not teach the mount part is formed on the lower case and an additional pressing member formed on the screen part which presses the protrusion against the mount.
	Claims 2-13 are allowable at least inasmuch as they depend from claim 1.
	Regarding claim 14, prior art does not teach the screen part has a grease storage part for dispensing grease to the rotatable protrusion.
	Claims 15 and 16 are allowable at least inasmuch as they depend from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henon et al. (US 2020/0338944 A1) teaches a mirror holding structure in a head up display.  Ishikawa (WO 2020/129777 A1) teaches a mirror holding structure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        1/14/2022